Citation Nr: 0123533	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for various gastric 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 until August 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  A December 1995 rating decision denied service connection 
for a stomach condition.

2.  The additional evidence concerning gastric disorders 
received since the RO's December 1995 decision, when viewed 
with all the evidence, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence received since the RO's December 1995 
denial of entitlement to service connection for a stomach 
condition constitutes new and material evidence sufficient to 
reopen the veteran's claim for service connection for various 
gastric disorders.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1995 decision, the RO denied service connection 
for a stomach condition as a result of medication prescribed 
for his service connected bilateral knee disability.  As 
such, the veteran's claim may only be reopened and considered 
on the merits if new and material evidence has been 
submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 
3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In its December 1995 decision, the RO noted that there was no 
evidence of a stomach condition.  The RO also noted that 
there was no medical evidence showing an etiological 
relationship between a hiatal hernia and his medication 
prescribed for his service connected bilateral knee 
disability.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step is to determine whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  Evidence is probative when it "tend[s] to 
prove, or actually prove[es] an issue."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), citing Black's Law Dictionary 1203 
(6th ed. 1990).  Second, the evidence must be actually "new," 
that is, not of record when the last final decision denying 
the claim was made.  See Evans, 9 Vet. App. at 283; Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The final question is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  

This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19089 (1990).  New evidence will be 
presumed credible solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

Records submitted after the RO's December 1995 decision 
include written statements, testimony of the veteran and his 
spouse, medical literature, VA and private clinical records, 
and private medical opinion.  In applying the above analysis 
to the evidence submitted since the last final decision, the 
Board finds that the new evidence, in particular, the 
physician's comments and opinions regarding the origin of the 
veteran's gastric disorder, is new and material and requires 
reopening of the veteran's claim.  The Board finds that these 
statements are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that this evidence is both new and material, 
and serves to reopen the claim.  38 C.F.R. § 3.156(a).  Thus, 
following the reopening, the issue is remanded to the RO for 
development and readjudication on the merits.

As noted below, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), 
and the implementing regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), were promulgated during this 
appeal.  The RO did not consider the impact of the VCAA or 
the implementing regulations on the appellant's claim.

Nonetheless, the Board concludes that its consideration of 
the claim for service connection in this case is not 
prejudicial to the veteran, as the Board has reopened the 
claim and the RO will have an opportunity to consider the 
VCAA and the implementing regulations in adjudicating the 
reopened claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  

The Board also notes that the regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) amended 38 C.F.R. § 3.156.  
That amendment, however is effective only for claims filed on 
or after August 29, 2001.  Hence, the Board has used the 
regulation in effect prior to that date.


ORDER

The veteran's claim for service connection for various 
gastric disorders is reopened.

REMAND

Having found this evidence regarding the veteran's claim of 
service connection for various gastric disorders to be "new 
and material" under 38 C.F.R. § 3.156(a) (2000), and having 
reopened the veteran's claim, it must now be incumbent upon 
the RO to review the veteran's claim of service connection 
for various gastric disorders on a de novo basis, but only 
after ensuring that the duty to assist as well as notify 
under 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 has been 
fulfilled.  

The veteran claims that he should be granted service 
connection for several gastric disorders including hiatal 
hernia, gastroesophageal reflux disease (GERD), and 
esophageal stricture.  In this regard, as referred to above, 
a private physician has indicated that the non-steroidal 
anti-inflammatory drug (NSAID) prescribed for his service 
connected bilateral knee disability either aggravates or is 
etiologically related to his current gastric disorders.  

Moreover, at the hearing held in July 2001, the veteran 
reported that during his VA examination in January 1999, an 
upper gastrointestinal (GI) examination was performed.  The 
claims file contains a sheet for such an examination, but no 
report is of record.  If this examination were conducted, a 
report from this facility would be helpful in the 
determination of his claim.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

The RO in August 1999, inter alia, denied entitlement to 
increased ratings for bilateral knee disability.  The veteran 
submitted a notice of disagreement (NOD) in August 2000.  
However, the RO issued a statement of the case (SOC) in 
September 2000 that failed to list the issues regarding 
increased ratings for his knee disorders.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in such instances, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

As mentioned above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations, 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), is fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated his claimed disorders.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should request legible copies of all 
pertinent clinical records that have not 
been previously obtained.  Regardless of 
the veteran's response, the RO should 
obtain VA treatment records from the 
Medical Center in Biloxi, Mississippi, 
that pertain to the upper GI examination 
that was conducted in January 1999.  If 
there is no report for such an 
examination, this should be documented in 
the record.  All records obtained should 
be associated with the claims file.  

3.  The veteran should be afforded 
appropriate VA examination to determine 
the cause of any gastric disorder.  All 
necessary special studies should be 
performed and all clinical findings 
reported in detail.  The claims folder 
must be made available to the examiner.  
The examiner must express an opinion as 
to whether any gastric disorder is 
causally related to the service connected 
knee disorders or medication taken for 
treatment of such disorders, and whether 
there is an additional disability of his 
gastric disorders attributable to the 
service-connected knee disorders or 
medication taken for treatment of such 
disorders. 

4.  The RO should adjudicate the reopened 
claim for service connection for GI 
disorder(s).  If the RO's decision 
remains adverse to the veteran, it should 
provide him and his representative with a 
SSOC.

5.  The appellant and representative 
should be furnished an SOC regarding the 
disability evaluation for bilateral knee 
disability and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The appellant is hereby informed that he must file a 
substantive appeal following the SOC to complete his appeal 
to the Board regarding the evaluation of his bilateral knee 
disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



